Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 04/26/2021:
Claims 1-20 have been examined.
Claims 1, 5-8, 10, 14-16 and 20 have been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 5, 14 and 20 objections to from the previous Office Action.
Claim Interpretation
1.	Applicant’s response to the Claim Interpretation in regards to claim 9 from the previous office action has been acknowledged and considered. Applicant appears not to argue, in remarks filed on 04/26/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claim 9) from the previous office action.
		
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Janssen (US Pat. No.: 7345699B2) taken either individually or in combination with other prior art of Mund (US Pat. No.: 9599476B2), Kaes (US Pat. No.: 8972173B2), Casino (US Pat. No.: 6850841B1), Delling (US Pat. No.; 6678610B2), Wilson (US Pat. No.: 
In regards to claims 1-20, first one and second one taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining, by the campaign management platform, a geographic area with no known road segments represented in a geographic database, with a number of known road segments below a first threshold value, or where a likelihood of undiscovered road segments is above a second threshold value; 
generating a sensor data request specifying a sensor data collection event to be performed within the geographic area, wherein the sensor data collection event is part of a campaign to discover digital map data for the geographic area; 
transmitting the sensor data request to a plurality of vehicles, wherein the plurality of vehicles performs the sensor data collection event in the geographic area to collect sensor data; and 
processing the sensor data to generate the digital map data for the geographic area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662